DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 and claims filed November 19, 2021 has been entered.

Status of the Claims
The office action is in response to the claim amendments and remarks filed on November 19, 2021 for the application filed December 7, 2017 which is a 371 of a PCT application filed June 8, 2016 which claims priority to a provisional application filed on June 9, 2015. Claims 1 and 7 have been amended, claims 4, 10 and 13-19 have been cancelled and claim 20-27 have been newly added. Claims 1-3, 5-9, 11-12 and 20-27 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-3, 5-9, 11-12 and 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-3 and 20-23 are directed towards a system to provide a care recipient care-based activity recommendation engine (i.e. a machine) which is a statutory category.  Claims 7-9, 11-12 and 24-27 are directed towards a method to provide a care recipient care-based activity recommendation engine (i.e. a process) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 and 7 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea recited in the claims is identified as: 
a user health sensor configured to obtain user health sensor data related to a physical condition of the care recipient; 
a caregiver device comprising a caregiver user interface, the caregiver user interface configured to present one or more individual activity task queues to the caregiver, and further configured to receive a selection of one or more of activity tasks in the presented individual activity task queue; and 

 (i) electronic storage configured to: 
store care recipient profile information for a care recipient in a care recipient profile associated with the care recipient, the care recipient profile information including information related to care needs of the care recipient; and 
store caregiver profile information for two or more caregivers, the caregiver profile information including schedule information, resource information, and location information for individual caregivers, the caregiver profile information including first caregiver profile information stored in a first caregiver profile for a first caregiver and second caregiver profile information stored in a second caregiver profile for a second caregiver; and 
(ii) one or more physical computer processors in operative communication with the electronic storage, the user health sensors, and the caregiver device, and configured by computer readable instructions to: 
obtain activity tasks about the care recipient, the activity tasks determined based on each of the care recipient profile, the activity tasks performed to care for the care recipient, the activity tasks having at least associated activity information, the activity information indicating an estimated time commitment, an activity task type, and required caregiver resources for a given activity task, the activity tasks including a first activity task having first activity information and a second activity task having second activity information; 
generate a queue of activity tasks for the care recipient based on the activity information, the user health sensor data related to a physical condition of the care recipient, and the care recipient profile, wherein the activity tasks are ordered in the queue based on immediacy of the activity tasks relative to a need of the care recipient with a most immediate activity task being ranked before a less immediate activity task; 
determine a likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, determined based on comparison of: (i) activity information for the individual activity tasks including the estimated time commitment activity task type, and required caregiver resources for the individual activity tasks: and (ii) the profile information in the individual caregiver profiles including the schedule information, resource information, and location information for the caregiver, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task; generate, based on the determined likelihood, a first caregiver activity task queue for the first caregiver and a second caregiver activity task queue for the second caregiver; and 
responsive to the likelihood indicating that individual caregivers have the capacity and/or likelihood to complete individual activity tasks, communicate the individual activity task queues to the individual caregivers such that, responsive to the first likelihood metric value indicating that the first caregiver has the capacity and/or likelihood to complete the first activity task, the first caregiver activity task queue is communicated to first caregiver, and, responsive to the second likelihood indicating that the second caregiver has the capacity and/or likelihood to complete the second activity task, the second caregiver activity task queue is communicated to the second caregiver; and 
(iii) a communication component configured to communicate the individual activity task queues to the caregiver device, and further configured to receive from the caregiver device the selection of one or more of the activity tasks in the first caregiver activity task queue, wherein the selection by the first caregiver is based on one or more of a preferred first caregiver schedule and a first caregiver ability.
The identified limitations in the identified abstract idea fall within the subject matter grouping of mental processes. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “with the one or more physical computer processors”, “one or more physical computer processors in operative communication with the electronic storage and configured by computer readable instructions to” and to/from the caregiver “device”, nothing in the identified limitations precludes the steps from practically being performed in the mind or on pen and paper. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the steps of generating queues and communicating queues to caregivers such that a caregiver may select a task based on preferred schedule and availability fall within the subject matter grouping of certain methods of organizing 
The identified limitations in the identified abstract idea also fall within the subject matter grouping of certain methods of organizing human activity. The claims recite a method which organizes the human activity of activity task queue assigning for caregivers based on patient needs. The claims simply organize the steps a human would perform in order to generate activity tasks queue for caregivers and care recipients. Accordingly, the claims recite an abstract idea.
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort 
Insignificant extra-solution activity to the judicial exception. The additional limitations of storing, communicating and receiving do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of storing data, receiving data and transmitting data.;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “user health sensor configured to”, “a caregiver device comprising a caregiver user interface, the caregiver user interface configured to”, “electronics storage configured to”, “with the one or more physical computer processors”, “one or more physical computer processors in operative communication with the electronic storage and configured by computer readable instructions to” and “a communication component” are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea because the claims recite only the idea of a solution or outcome and fail to recite details of how a solution to a problem is accomplished (how activity tasks are obtained, how activity task queue are generated and how likelihood metric values are determined). 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a storage devices and processors to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, MPEP §2106.05 provides support that storing, receiving and communicating/transmitting data is well understood routine and conventional. Thus the claims are not patent eligible.
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-3, 5-6, 8-9 and 11-12 merely what data is stored and obtained and that the tasks are performed. Claims 20-27 merely describe the generic sensors used to 
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, 1-3, 5-9, 11-12 and 20-27 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, 11-12 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fotheringham et al. (U.S. Pub. No. 2013/0191140) in view of Anderson et al. (U.S. Pub. No. 2009/0319523).
Regarding claim 1, Fotheringham discloses a system configured to provide a care recipient care-based activity recommendation engine (Paragraphs [0018]-[0019]), the system comprising: 
a user health sensor configured to obtain user health sensor data related to a physical condition of the care recipient (Paragraphs [0023]-[0024], symptom/activity monitoring devices.); 
Paragraph [0026], caregiver devices. Also see figs. 33-34.); and 
a care-based activity recommendation component, comprising:
(i) electronic storage (Figs. 1 and 10) configured to: 
store care recipient profile information for a care recipient in a care recipient profile associated with the care recipient, the care recipient profile information including information related to care needs of the care recipient (Paragraphs [0036] and [0086] discuss storing care recipient data structures having information that relates to the care recipients care needs such as medications, doctor information, ailments, conditions and symptoms.); and 
store caregiver profile information for two or more caregivers, the caregiver profile information including schedule information, resource information, and location information for individual caregivers, the caregiver profile information including first caregiver profile information stored in a first caregiver profile for a first caregiver and second caregiver profile information stored in a second caregiver profile for a second caregiver (Paragraphs [0035] and [0086] discuss storing caregiver structures having information such as the caregiver’s zip code. Paragraphs [0029]-[0034] and [0060] also discuss that the caregiver data structures are linked to schedule information, such as information of regarding start dates, end dates and due dates of tasks assigned to the caregiver and the caregiver type, such as primary or co-caregiver type, construed as resource information. Each caregiver structure and corresponding caregiver ID is unique to a specific caregiver.); and 
(ii) one or more physical computer processors in operative communication with the electronic storage, the user health sensor, and the caregiver device, and configured by computer readable instructions to (Figs. 1 and 20): 
obtain activity tasks about the care recipient, the activity tasks determined based on the care recipient profile, the activity tasks performed to care for the care recipient, the activity tasks having associated activity information, the activity information indicating an estimated time commitment, an activity task type, and required caregiver resources for a given activity task, the activity tasks including a first activity task having first activity information and a second activity task having second activity information (Paragraphs [0053]-[0062], [0075]-[0082] and [0092] discuss determining and obtaining a care plan for a care recipient which includes a plurality of task having associated task information as discussed in paragraphs [0030]-[0035]. The care plan and tasks may be determined based upon the care recipient information, such as behaviors, diagnosis, ailments, symptoms, conditions, etc. The task information includes start times, end times, repeating times and deadlines, construed as estimated time commitment, task types, instructions based on the needs of the care recipient and information on primary caregivers and co-caregivers needed, construed as resources . Multiple tasks may be obtained for a single or multiple care plan(s).); 
generate a queue of activity tasks for the care recipient based on the activity information, the user health sensor data related to a physical condition of the care recipient, and the care recipient profile wherein the activity tasks are ordered in the Paragraph [0104]-[0105] shows a generated queue of the obtained tasks to be performed by caregivers in order to care for a recipient. As shown in figs. 33-34, the activity tasks are ordered based on the time they need to be completed to meet the patient’s needs such that tasks needed to be completed sooner than another tasks are ranked before the other tasks. Paragraph [0020] discusses that tasks can include, for example, smart task 120 that is automatically generated based on information about the care recipient. For instance, smart task 120 can include the tasks to be performed by a caregiver based on the care recipient's diagnosis, ailment, condition, symptoms, medication, behaviors, etc. A smart task can also be created based on data provided by symptom monitoring device 131. For example, when symptom monitoring device 131 inputs data that a care recipient's weight has dropped below a certain threshold value (or percentage), a task can be created to have a caregiver check on the care recipient.); 
generate a first caregiver activity task queue for the first caregiver and a second caregiver activity task queue for the second caregiver (Paragraphs [0055], [0098] and [0108] discuss assigning tasks to different caregivers, construed as first and second activity task queues for first and second caregivers.); and
communicate the individual activity task queues to the individual caregivers (Paragraphs [0054]-[0061], [0098] and [0108] discuss assigning the tasks to specific caregivers and pushing those tasks to the caregivers.); and 
(iii) a communication component configured to communicate the individual activity task queues to the caregiver device (Paragraph [0085] discusses that the server uses a network interface to communicate with caregiver devices.), and further configured to receive from the caregiver device the selection of one or more of the activity tasks in the first caregiver activity task queue, wherein the selection by the first caregiver is based on one or more of a preferred first caregiver schedule and a first caregiver ability (Paragraph [0055] and [0073] discuss the server receiving a selection of a tasks such that the caregiver is willing to perform the task or has completed/will complete the task. Paragraph [0114] discusses that tasks may be viewed (and therefore selected) based on a set time period (i.e. a preferred schedule). Furthermore, a caregiver selecting tasks/completing tasks is done based on preferred schedule/availability as the caregiver must be available to perform the task.).
Fotheringham does not appear to explicitly disclose determine a likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, the likelihood being determined based comparison of : (i) on activity information for the individual activity tasks including the estimated time commitment, activity task type, and required caregiver resources for the individual activity tasks; and (ii) the profile information in the individual caregiver profiles including the schedule information, resource information, and location information for the caregiver, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task; that the first and second caregiver activity task queues are based on the determined likelihood; or responsive to the likelihood indicating that individual caregivers have the capacity and/or likelihood to complete individual activity tasks, 
Anderson teaches that it was old and well known in the art of healthcare service provider searching at the time of the filing to determine a likelihood for the one or more caregivers and the activity tasks, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, the likelihood being determined based on comparison of activity information for the individual activity tasks and profile information in the individual caregiver profiles, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task (Anderson, paragraphs [0073]-[0086] discuss determining a match score for a plurality of caregivers/service providers for a specified task by comparing user/patient profiles, service provider profiles and service provider criterion. The user profiles and service provider criterion are construed as activity task information and the service provider profiles/bibliographic data is construed as caregiver profile information. The match score indicates the capacity or likelihood that a caregiver/service provider may complete the task. This process may be done for multiple tasks such that a first service provider match score is determined for a first task and a second service provider match score is determined for a second task. Also see figs. 6-7 and 13.) to allow users to Anderson, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare service provider searching at the time of the filing to modify the task assignment of Fotheringham to determine likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, the likelihood being determined based on a comparison of: (i) activity information for the individual activity tasks and (ii) profile information in the individual caregiver profiles, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task, as taught by Anderson, such that the activity information includes estimated time commitment, activity task type, and required caregiver resources for the individual activity tasks, such that the profile information includes schedule information, resource information, and location information for the caregiver, as taught by Fotheringham, such that the first and second caregiver activity task queues are based on the determined likelihood and such that communicating the individual activity tasks queues to the individual caregivers is responsive to the likelihood indicating that individual caregivers have the capacity and/or likelihood to complete individual activity tasks, such that, responsive to the first likelihood indicating that the first caregiver has the capacity and/or likelihood to complete the first activity task, the first caregiver activity task queue is communicated to first caregiver, and, responsive to the second likelihood indicating that the second caregiver has the capacity and/or likelihood to complete the 
For example, unassigned tasks in the task queue of Fotheringham could benefit from the teachings of Anderson such that the user could perform a best match search of caregivers for the specific tasks, providing the user with caregivers having the best match scores from which the user may assign the task to the caregiver activity task queues.

Regarding claim 2, Fotheringham further discloses wherein the one or more physical computer processors are configured such that the location information in the caregiver profiles includes static and dynamic location information, the static location information indicating a location of a caregiver's residence in relation to a residence of the care recipient, the dynamic location information indicating a caregiver's current location relative to the residence of the care recipient (Paragraph [0110] discusses that the caregiver’s profile include where the caregiver is relative to the care recipient.).
Fotheringham does not appear to explicitly disclose, but Anderson teaches that it was old and well known in the art of healthcare service provider searching at the time of the filing that the caregiver profiles includes static locations information, the static location information indicating a location of a caregiver's residence in relation to a residence of the care recipient (Anderson, paragraphs [0069] and [0080] discuss that the service provider profiles include that location of the service provider in relations to the location of the user to determine the distance of the service provider to the user.) to Anderson, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare service provider searching at the time of the filing to modify the caregiver profiles of Fotheringham to include static locations information, the static location information indicating a location of a caregiver's residence in relation to a residence of the care recipient, as taught by Anderson, in order to allow users to locate specialists that are best suited to treat a patient’s specific condition.

Regarding claim 3, Fotheringham further discloses wherein the one or more physical computer processors are configured such that the caregiver profile information includes historical information indicating previous care provided by a caregiver to the care recipient (Fig. 40 and paragraph [0110] show and discuss that the caregiver profiles include completed tasks that a caregiver has performed for a care recipient.).

Regarding claim 5, Fotheringham does not appear to explicitly disclose, but Anderson teaches that it was old and well known in the art of healthcare service provider searching at the time of the filing wherein the one or more physical computer processors are configured such that the activity task type indicates whether an activity task should be performed by one or more of a family member, a friend, or a medical professional (Anderson, figs. 6-7 show that the service provider criteria, construed as a activity task type, indicates what time of service provider needs to be seen, which could be a medical doctor, family member, caregiver or other type of service provider as discussed in Fotheringham.) to allow users to locate specialists that are best suited to treat a patient’s specific condition (Anderson, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare service provider searching at the time of the filing to modify the activity task type of Fotheringham to include the one or more physical computer processors are configured such that the activity task type indicates whether an activity task should be performed by one or more of a family member, a friend, or a medical professional, as taught by Anderson, in order to allow users to locate specialists that are best suited to treat a patient’s specific condition.

Regarding claim 6, Fotheringham further discloses wherein the one or more physical computer processors are configured such that one or more of the activity tasks are generated manually by a caregiver based on caregiver monitoring and/or observation of the care recipient (Fig. 5. and paragraphs [0020]-[0023] discuss a caregiver manually entering tasks based on the observed condition of the care recipient.).

Regarding claim 20, Fotheringham further discloses wherein the user health sensor is a component of a heart monitor, a glucose monitor, a respiratory monitor, a brain wave monitor, a medicine monitor, and/or a physical activity monitor (Paragraph [0023], symptom monitoring device 131 can provide data related to blood-glucose levels, blood pressure, heart rate, temperature, cholesterol level, weight, etc. of a care recipient. Paragraph [0024], Activity monitoring device 132 can provide, for example, information regarding the administration of medication.).

Regarding claim 21, Fotheringham further discloses wherein the user health sensor comprises a light sensor, an optical sensor, a temperature sensor, a pressure sensor, a weight sensor, an electromagnetic (EM) sensor, an infra-red (IR) sensor, a microphone, a transducer, a still-image camera, and/or a video camera (Paragraph [0023], symptom monitoring device 131 can provide data related to blood-glucose levels, blood pressure, heart rate, temperature, cholesterol level, weight, etc. of a care recipient. Paragraph [0024], Activity monitoring device 132 can provide, for example, information regarding the administration of medication, information showing movement in a home, for example, movement to or from specific rooms or past specific points; GPS devices providing information about movement of a care recipient; cupboard/refrigerator opening and closing detectors providing information about kitchen usage; vertical and/or horizontal positioning to determine whether the care recipient has fallen; alarm snooze; environment data such as temperature of the home; video data of the care recipient or their environment; food levels in cupboards, refrigerators, shelves, or drawers; etc. Various other activities can be monitored by activity monitoring device 132.).

Regarding claim 22, Fotheringham further discloses wherein the user health sensor is a component of a wearable device (Paragraphs [0023]-[0024] blood pressure/heart rate devices and gps devices providing information about movement of a care recipient are construed as wearable.).

Regarding claim 23, Fotheringham further discloses wherein the user health sensor is a component of a household appliance or household electronic device (Paragraph [0024], cupboard/refrigerator opening and closing detectors providing information about kitchen usage, food levels in cupboards, refrigerators, shelves, or drawers.).

Regarding claims 7-9, 11-12 and 24-27: all limitations as recited have been analyzed and rejected with respect to claims 1-3, 5-6 and 20-23.  Claims 7-9, 11-12 and 24-27 pertain to a method to provide a care recipient care-based activity recommendation engine, corresponding to the system to provide a care recipient care-based activity recommendation engine of claims 1-3, 5-6 and 20-23. Claims 7-9, 11-12 and 24-27 do not teach or define any new limitations beyond claims 1-3, 5-6 and 20-23; therefore claims 7-9, 11-12 and 24-27 are rejected under the same rationale.

Response to Arguments
Applicant's arguments filed November 11, 2021 regarding claims 1-3, 5-9, 11-12 and 20-27 being rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Under step 2A, prong one, Applicant argues that the claims are not directed towards an abstract idea because the claims recite a very specific and complex system 
However, as stated in the previous rejection, it is unclear what is complex about activity information and caregiver profile information being “processed” to determine a likelihood of a caregiver performing a task, as this is commonly done in the human mind when assigning tasks. Furthermore, the human mind regularly processes complex information and simply performing these function using a generic processor is not enough to transform the abstract idea into eligible subject matter. The user health sensor, caregiver device, electronic storage, processors and communication component are considered to be adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. These are all generic computer components used for their intended purposes (i.e. sensors for gather data, storage for storing data, processors for processing data and communication component for communicating data.). 

Under step 2A, prong two, Applicant again argues that the claims are directed to a specific improvement in a system to assign and communicate tasks by enabling the system to efficiently and effectively assign tasks and communicate those tasks. 

Applicant further argues that selecting a task and performing the task is a practical application. However, this is insignificant application (i.e. selecting/performing a task assigned to you) and abstract itself as this is a method of organizing human activity (the activities performed by a caregiver and caregiver manager). Put simply, a caregiver “performing” a task is an abstract human activity.

Under step 2B, Applicant argues that the claims amount to significantly more because they recite complex physical system that has electronic storage. However, sensors for gathering data, electronic storage storing data, processors for executing instructions and a communication component for communicating information is not enough to amount to significantly more as this is a generic computer component (i.e. sensors, memory, processors, displays) used for its intended purpose (gathering data, storing data, processing data and communicating data).

Applicant's arguments filed November 11, 2021 regarding claims 1-3, 5-9, 11-12 and 20-27  being rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant first argues that Fotheringham and Anderson fail to disclose the newly added limitation of claims 1 and 7. The Applicant is directed to the instant rejection for a showing of how the prior art teaches these limitations. Specifically, the smart tasks are generated and assigned to a queue based on the symptom/activity monitoring devices, care recipient needs (i.e. profile) and activity information (i.e. timing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/DEVIN C HEIN/Examiner, Art Unit 3686